Citation Nr: 0524910	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left total knee replacement, currently rated as 30 percent 
disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for Baker's cyst, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Boston, Massachusetts (RO).

The issue of entitlement to an initial rating in excess of 10 
percent disabling for Baker's cyst, left knee, is discussed 
in the Remand section below and is remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Manifestations of the veteran's residuals of a left total 
knee replacement do not include chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.

2.  The competent medical evidence of record shows that 
instability of the left knee on flexion, noted in the 
December 2004 VA examination report, was evident upon 
manipulation.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a left total knee replacement have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2004).

2.  The criteria for a separate evaluation for instability of 
the left knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in July 2001, February 2004, and December 2004, 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for VA 
examinations, and they were accorded him in August 2001 and 
December 2004.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The veteran's service medical records reveal that in December 
1969, the veteran sprained his left knee when he slipped and 
fell in the mess hall.  He was given a one-month light duty 
profile.  Subsequent to service, the veteran underwent a left 
knee meniscus surgery in March 1971.  The RO granted service 
connection for residuals of a left knee sprain at 20 percent 
disabling in November 1971; this was reduced to 10 percent 
disabling in September 1976.  In December 1999, the veteran 
underwent a right total knee replacement; in January 2000, he 
underwent a left total knee replacement.  The surgeries were 
followed by x-rays and examinations through August 2000, the 
reports from which showed steady rehabilitative progress, 
with consistent findings of good range of motion, good 
strength, good stability, and only mild residual synovitis.

In August 2001, a VA joints examination was conducted.  The 
veteran reported the history of his injury and noted that 
while he had been a postal employee for many years, he had to 
switch from being a letter carrier to being a mail handler 
due to the strain that the former position put on his knees.  
According to the veteran, over time, both of his knees 
progressed into a valgus deformity condition, which led him 
to have the bilateral knee replacement surgeries.  The 
veteran also reported that the surgeries had eliminated the 
popping, grinding, valgus deformity, and instability in both 
knees, and the pain was "considerably relieved, but he [had] 
some difficulty kneeling and squatting."

On physical examination, the veteran's knees were straight 
and he walked without a limp.  There was a 71/2-inch scar on 
the anterior aspect of the left knee.  The range of motion of 
the left knee was from 0 to 110 degrees, and it was noted 
that the veteran had "some limitation since squatting."  
The diagnosis was degenerative arthritis of both knees, 
status post bilateral total knee replacements.  The examiner 
opined that the condition of the left knee was causally 
related to the injury the veteran sustained in the military, 
and that the range of motion found could be decreased by up 
to 30 percent during a flare-up or during exercise.

Subsequently, the veteran had fluid drained out of his knee 
in 2003, and later developed a Baker's cyst behind his left 
knee, which was excised in March 2004.  During a September 
2004 VA clinic visit, the veteran reported that the Baker's 
cyst had returned to his left knee, causing discomfort, 
especially with walking.  He denied any trauma.  He rated the 
pain as an 8 on a scale of 1 to 10.  The VA physician found a 
4-centimeter long, 4-centimeter wide, soft semimobile fluid 
filled cyst at the medial popliteal fossa, which was 
nontender to palpitation.  There was no erythema, no warmth, 
and no ecchymosis.  The assessment was recurrent left knee 
Baker's cyst, and the physician stated that the cyst was a 
probable symptom of an abnormality of the left knee.

In December 2004, a VA joints examination was conducted.  The 
veteran reported the history of his inservice injury, and 
subsequent surgeries to treat his left knee.  He stated that 
he had stiffness across the back of his knee after prolonged 
sitting, which was temporarily reduced by moving the knee 
back and forth.  Seated, he had no pain, but experienced pain 
and stiffness upon standing and for the first few steps of 
walking "until [he] get[s] loosened up."  The veteran 
treated the pain and stiffness with Advil and Tylenol.  He 
wore a brace when the knee was swollen, and occasionally used 
a cane.  He stated that bad weather tended to make the knee 
more prone to stiffness, and that at the end of his day at 
work as a mail handler, his knee was both stiff and swollen.  


Upon physical examination, the VA examiner found that the 
veteran was "handicapped by some stiffness in his left 
knee" on the first few steps, but that it resolved itself, 
and his gait became more symmetric.  The examiner noted three 
scars on the veteran's left knee, which were well healed.  He 
found that the left knee hyperextended by approximately 3 
degrees with further flexion, both active and passive, to 100 
degrees.  In full extension, the left knee was in slight 
valgus.  It was stable in full extension, without effusion, 
but any flexion at all would lead to medial and lateral 
laxity to varus and valgus stresses.  The assessment was 
status post left total knee arthroplasty, and left knee 
Baker's cyst.  It was the examiner's opinion "that the 
Baker's cyst was a separate entity from the total knee 
arthroplasty, although its origin is probably the same as the 
degenerative arthritis related to the total knee 
arthroplasty," and that "[t]he symptomatology which [the 
veteran] has now, particularly the posterior pain and 
stiffness, can all be attributed to the Baker's cyst."  

In January 2005, the veteran underwent a second surgery to 
remove the recurrent Baker's cyst from his left knee, which 
was at that point a 6.5 cm popliteal cyst at its greatest 
dimension.  During the surgery, the incision made was in an 
S-shape, and was approximately 10 centimeters in length.  The 
operation was successful and there were no complications.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The service-connected left knee disorder is currently 
evaluated as 30 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 100 percent 
evaluation is granted for one year following the knee joint 
prosthesis implantation.  Thereafter, Diagnostic Code 5055 
provides a minimum evaluation of 30 percent disabling, when 
evidence shows intermediate degrees of residual weakness, 
pain, or limitation of motion as rated by 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, or 5262 (2004).  A 60 percent 
evaluation for prosthetic replacement of the knee joint 
requires a showing of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  38 
C.F.R. § 4.71a, Diagnostic Code 5055.

After careful review of the service medical records and the 
post-service record, the Board finds that the evidence fails 
to establish that the veteran has chronic residuals of his 
left total knee replacement consisting of severe painful 
motion or weakness that is required for a 60 percent 
disability rating under Diagnostic Code 5055.  During the 
most recent physical examination, by a VA examiner in 
December 2004, the veteran was found to have pain and 
stiffness upon standing and the first few steps of walking.  
However, these symptoms were reduced upon movement.  
Accordingly, this is not found to of a degree as to satisfy 
the criteria for a higher evaluation.  Further, the examiner 
found that the pain and weakness the veteran experienced was 
caused by the fluid on the knee due to the separately rated 
Baker's cyst.  Accordingly, the manifestations of the 
veteran's residuals of a left total knee replacement, 
separate and apart from the Baker's cyst residuals, do not 
include severe painful motion or weakness that is required to 
satisfy the criteria for a 60 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5055.  

Accordingly, an evaluation in excess of 30 percent disabling 
for residuals of a left total knee replacement is not 
warranted.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


However, the competent medical evidence of record shows that 
instability of the left knee on flexion, noted in the 
December 2004 VA examination report, was evident upon 
manipulation.  Separate evaluations are required when a 
service-connected knee results in instability and arthritis 
which results in limitation of motion.  See VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).  In this case, as arthritis and 
instability of the left knee has been shown by the medical 
evidence of record, the Board finds that a separate 
evaluation for instability of the left knee is appropriate.  


ORDER

An increased rating in excess of 30 percent for residuals of 
a left total knee replacement is denied.

A separate evaluation for instability of the left knee is 
granted.


REMAND

The last VA examination conducted to evaluate the 
service-connected left knee Baker's cyst was conducted in 
December 2004.  Subsequent to this examination, the veteran 
underwent surgery in January 2005 to remove the left knee 
Baker's cyst.  The United States Court of Appeals for 
Veterans Claims has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that a current VA examination would 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim for entitlement to 
a higher evaluation with regard to the veteran's service-
connected residuals of Baker's cyst, left knee.  
38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, this case is remanded for the following 
actions:

1.  The RO must contact the veteran, 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  Based on the veteran's 
response, the RO must attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.  

2.  Thereafter, the veteran must be 
afforded a VA examination to determine 
the current level of the residuals of 
the left knee Baker's cyst subsequent 
to the veteran's surgery in January 
2005.  Any indicated diagnostic tests 
and studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
with regard to the left knee Baker's 
cyst must be reported in detail, to 
include any finding of painful scars, 
the total area of any scars, and 
whether any scars cause limitation of 
motion, other limitation of function, 
or is unstable.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.  When the above development has been 
completed, the claims must be 
readjudicated.  If any benefit remains 
denied, an additional supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


